BRIGHTMIRE, Judge,
concurring in result.
I concur in the result reached because the appellant’s brief is supportive of his propositions of trial court error and, in my opinion, this appeal should be decided solely on the basis of the appellant’s brief because of the State’s failure to comply with relevant rules of appellate practice and an order of the supreme court.
The appellant filed his petition m error March 14, 1991. Civil Appellate Procedure Rule 1.14(d), 12 O.S.1991, ch. 15, app. 2, states in no uncertain terms that “[wjithin twenty (20) days after the petition in error is filed, appellee shall file a response (See Rule 1.16)_” (Emphasis added.) No response was timely filed by the State.
On October 8, 1991, the supreme court ordered the State to file a “response to the petition in error” by October 18 or the “cause will stand submitted for adjudication on appellant’s brief only.” The State still did not file the required response but instead filed a brief on that date.
This court, it seems to me, is bound to impose the high court’s promised sanction and ignore the State’s brief. Under such circumstances this court is under no duty to examine the record for a theory to sustain the trial court’s order. If the appellant’s brief and the record are reasonably supportive of his propositions of error, we may reverse the appealed order. See, e.g., Cooper v. Cooper, 616 P.2d 1154 (Okl.1980).
In my opinion they are and therefore I join in reversing subject forfeiture order.